DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-20 of U.S. Patent No. 10615603. Although the claims at issue are not identical, they are not patentably distinct from each other because a controller to receive operating parameters from first management units coupled to the power bus, each of the first management units to determine operating parameters of a respective solar module and transmit the operating parameters of the respective solar module to the controller, the controller to determine duty cycles for the first management units based at least in part on the operating parameters received from the first management units.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 1-5, 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Canter (US 2007/0038534) in view of Adest et al (2008/0164766)
Re Claim 1; Canter discloses a management unit in a photovoltaic energy production system, comprising: 
a circuit (202) to periodically connect and disconnect a solar module (204) to and from a power bus (308) according to a duty cycle, the duty cycle being adjustable to operate the solar module at a maximum power point; and 
a controller (the combination of the duty cycle controller and the back off controller makes up the controller 312) to receive operating parameters (current) from additional management units (304, 324) coupled to the power bus, 
each of the additional management units configured to determine operating parameters of a respective solar module and transmit the operating parameters of the respective solar module to the controller (312), (Fig. 3 all the sensors are coupled configured to duty cycle controller as shown in fig. 3)
the controller to determine duty cycles for the additional management units based at least in part on the operating parameters received from the first management units. (Par. 0037)
Par 0034 also disclosed Equation-3 and Equation-4 demonstrate that, while power is reserved in a lossless system, it is possible to adjust the voltage at which the array operates to maximize the power produced by the array while the output voltage is clamped or fixed at the battery or bus voltage. For example, a buck converter (e.g., as part of power converter 304, 324, and 344), in accordance with an embodiment of the present invention, may be provided to maximize the power produced by the array.
	Canter does not disclose wherein the circuit comprises a first switch and a second switch, wherein the first switch is configured to periodically connect and disconnect the solar module to and from the power bus according to the duty cycle; wherein the second switch is configured to be opened when the first switch is closed, wherein the second switch is configured to be closed when the first switch is opened.
However, Adest discloses a converter including a boost and buck converter circuit comprises a first switch (930) and a second switch (928), wherein the first switch is configured to periodically connect and disconnect the solar module to and from the power bus according to the duty cycle; wherein the second switch is configured to be opened when the first switch is closed, wherein the second switch is configured to be closed when the first switch is opened. (par 0063, 64).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention to disclose the first and second switch in order to control the flow of power to that power to the load is maximized and regulated

Re Claim 2; Canter discloses wherein the power bus is a serial power bus. (Fig. 3)

Re Claim 3; Canter discloses wherein each of the first management units has a switch to periodically connect and disconnect a respective solar module to and from the power bus. (Fig. 3)
Re Claim 4; Canter discloses has been disclosed above. 
Canter does not disclose wherein the controller is configured to determine different phases for respective switches in the first management units.
However, determining a phase difference was known and it would have been obvious to one of the ordinary skill in the art at the time of the invention to have determined the phase deference so that the phases could be match and combined before transferring the power to the load to prevent degrading the performance and shortens the life of load.

Re Claim 5; Canter discloses wherein the operating parameters include at least one of: current, voltage, and temperature. (Fig. 3 and par. 0035 Current)

Re Claim 7; Canter discloses wherein the management unit has only one output to supply electricity generated by the solar module coupled to the circuit. (Fig. 3)

Re Claim 8; Canter discloses wherein the management unit is connected in series with the additional management units of solar modules on the serial power bus. (Fig. 3)


6.	Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Canter in view of Adest and further in view of Ang et al. (US 2009/0078300);
Re Claim 6; Canter discloses a duty cycle and MPPT (Par. 0034-0038)
Canter does not necessarily disclose wherein the controller is configured to calculate estimated maximum power points of solar modules connected on the serial power bus, wherein the duty cycles are determined based on the estimated maximum power points of the solar modules.
However, Ang discloses wherein the controller is configured to calculate estimated maximum power points of solar modules connected on the serial power bus, wherein the duty cycles are determined based on the estimated maximum power points of the solar modules. (Par. 0025-0026)
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have used the duty cycle to control the calculated maximum power points of solar modules connected on the serial power bus in order to provide maximum power required by the load to operate well. 

Response to Arguments
Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive. 
Applicant argues “in sharp contrast, claim 1 is directed to the controller being configured to determine duty cycles for the additional management units based at least in part on the operating parameters of the respective solar module received from the additional management units. As such, the duty cycle for each solar module is determined based on the operating parameters of the respective solar module, not based on the “current sensed on output bus” as disclosed in Canter. The cited portion of Canter simply does not disclose controlling the duty system for each solar module based on the operating parameters of each solar module. Instead, the cited portion of Canter only discloses using output current on a common bus between power converters 304, 324, 344 and a common battery or regulated voltage bus 310 as basis for varying the duty cycle.” 
However, the examiner respectfully disagrees, As shown in the rejection above, the paragraphs and the figures teach respective current sensors for each module which is used to measure the output of the solar module in order to determine the amount of compensation necessary to be added to the output of the solar modules in order to maximum the power transfer to the battery. 
The current sensors measure current (operating parameter) of the respective solar module and transmit this info to the duty cycle controller. the back off control unit 312 can be used to vary the current output of one or more power converters in order to reduce the power output of the PPT system in the event that the total power supplied by the solar array exceeds the total power demand comprising the combined system load and available storage capacity. As an example, a first back off control signal on control line 314 can be asserted to vary the power output from first power converter 304. Back off control unit 312 can be used to control second power converter 324 and/or third power converter 344 in a similar fashion.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
08/17/2022
Primary Examiner, Art Unit 2836